FILED
                                                                                                   NOV 302009
                                   UNITED STATES DISTRICT COURT                              Clerk, U.S. District and
                                   FOR THE DISTRICT OF COLUMBIA                                Bankruptcy Courts

     Deborah K. Kearby,                             )
                                                    )
            Plaintiff,                              )
                                                    )
            v.                                      )       Civil Action No.       09 2276
                                                    )
     Social Security Office in DC,                  )
                                                    )
            Defendant.                              )




                                        MEMORANDUM OPINION

            This matter is before the Court on its initial review of plaintiff s pro se complaint and

     application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

     application and dismiss the case because the complaint fails to meet the minimal pleading

     requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

            Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

     656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

     complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

     [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

     Fed. R. Civ. P. 8(a); see Ashcrofi v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

     F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

     notice of the claim being asserted so that they can prepare a responsive answer and an adequate

     defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

     F.R.D. 497, 498 (D.D.C. 1977).




\~
       Plaintiff, who lists her address as homeless in Washington, D.C., sues a Social Security

Office in the District of Columbia, but most of her statements are unrelated to social security

benefits. She does indicate that her receipt of social security benefits may be ending in

November 2009, see CompI. at 2, but that claim appears to be the subject of an action pending

before Judge Reggie B. Walton. See Kearby v. Brown, Civ. Action No. 09-2000. Rather than

direct the assignment of this mostly incoherent complaint as related to the pending action, the

Court will dismiss it under Fed. R. Civ. P. 8. A separate order of dismissal accompanies this

Memorandum Opinion.



                                               ~~.~
                                             United States District Judge
Date: November   9-5," 2009




                                                2